        Case 2:15-cv-01391-MRH Document 108 Filed 12/11/18 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF
                                     PENNSYLVANIA


  DANIEL HUBERT, individually and on              :       Civil Action No. 2:15-cv-01391-MRH
  behalf of all others similarly situated,        :
                                                  :       Oral Argument Requested
                            Plaintiff,            :
                                                  :       This Document Relates
                 v.                               :       All Actions
                                                  :
                                                  :
  GENERAL NUTRITION CORPORATION,                  :
                                                  :
                            Defendant.            :
                                                  :
  (In re: GNC Picamilon/BMPEA Litigation)         :

                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), all of the Plaintiffs, Daniel Hubert, Kyle Eager,

Robert Brooks, Matthew Shane Smith, Mary Jo Cesario, Chris Lynch, Jeff Johnston, Martine

Landuit-Vartanian, Dan Malecha, Joseph Lambert, Cory Toth, and Nate Piccone, dismiss the

above-captioned action.

Dated: December 11, 2018                     /s/ Shanon J. Carson
                                             Shanon J. Carson, Esquire (Pa. ID No. 85957)
                                             Arthur Stock, Esquire (Pa. ID No. 64336)
                                             Berger Montague PC
                                             1818 Market Street, Suite 3600
                                             Philadelphia, PA 19103
                                             Telephone: (215) 875-3000
                                             Facsimile: (215) 875-4604
                                             scarson@bm.net
                                             astock@bm.net
Case 2:15-cv-01391-MRH Document 108 Filed 12/11/18 Page 2 of 4




                            Gary E. Mason, Esquire
                            Jennifer S. Goldstein, Esquire
                            Whitfield Bryson & Mason LLP
                            5101 Wisconsin Avenue NW, Suite 235
                            Washington, D.C. 20016
                            Telephone: (202) 429-2290
                            Facsimile: (202) 429-2294
                            gmason@wbmllp.com
                            jgoldstein@wbmllp.com

                            Co-Lead Counsel

                            D. Aaron Rihn, Esquire
                            Robert Peirce & Associates, P.C.
                            707 Grant Street, Suite 2500
                            Pittsburgh, PA 15219-1918
                            Telephone: (412) 281-7229
                            Facsimile: (412) 281-4229
                            arihn@peircelaw.com

                            Gregory F. Coleman, Esquire
                            Mark E. Silvey, Esquire
                            Lisa A. White, Esquire
                            Greg Coleman Law, P.C.
                            First Tennessee Plaza
                            800 S. Gay Street, Suite 1100
                            Knoxville, TN 37929
                            Telephone: (865) 247-0080
                            Facsimile: (865) 522-0049
                            greg@gregcoleman.law
                            mark@gregcolemanlaw.com
                            lisa@gregcolemanlaw.com

                            Carl Malmstrom, Esquire
                            Wolf Haldenstein Adler Freeman & Herz LLP
                            One South Dearborn St., Suite 2122
                            Chicago, IL 60603
                            Telephone: (312) 984-0000
                            Facsimile: (312) 212-4401
                            malmstrom@whafh.com




                              2
Case 2:15-cv-01391-MRH Document 108 Filed 12/11/18 Page 3 of 4




                            Gerald L. Rutledge, Esquire
                            Law Offices of Alfred G. Yates, Jr.
                            429 Forbes Avenue
                            519 Allegheny Building
                            Pittsburgh, PA 15234
                            (412) 391-5164
                            glr1@aol.com

                            Janine Pollack, Esquire
                            Michael Liskow, Esquire
                            The Sultzer Law Group P.C.
                            351 West 54th Street, Suite 1C
                            New York, NY 10019
                            Telephone: (212) 969-7810
                            Facsimile: (888) 749-7747
                            pollack@thesultzerlawgroup.com
                            liskow@thesultzerlawgroup.com

                            Charles E. Schaffer, Esquire
                            Levin Sedran & Berman
                            510 Walnut Street, Suite 500
                            Philadelphia, PA 19106-3697
                            Telephone: (215) 592-1500
                            Facsimile: (215) 592-4663
                            cshaffer@lfsblaw.com

                            Robert K. Shelquist, Esquire
                            Lockridge Grindal Nauen P.L.L.P.
                            100 Washington Avenue South, Suite 2200
                            Minneapolis, MN 55401
                            Telephone: (612) 339-6900
                            Facsimile: (612) 339-0981
                            rkshelquist@locklaw.com

                            Jonathan Shub, Esquire
                            Kohn, Swift & Graf, P.C.
                            One South Broad Street, Suite 2100
                            Philadelphia, PA 19107
                            Telephone: (215) 238-1700
                            Facsimile: (215) 238-1968
                            jshub@kohnswift.com




                              3
Case 2:15-cv-01391-MRH Document 108 Filed 12/11/18 Page 4 of 4




                            Nick Suciu, III, Esquire
                            Barbat Mansour Suciu & Tomina PLLC
                            1644 Bracken Road
                            Bloomfield Hills, MI 48302
                            Telephone: (313) 303-3472
                            nicksuciu@bmslawyers.com

                            Eric H. Gibbs, Esquire
                            Andre M. Mura, Esquire
                            Gibbs Law Group LLP
                            1 Kaiser Plaza, Suite 1125
                            Oakland, CA 94612
                            Telephone: (510) 350-9700
                            Facsimile: (510) 350-9701
                            ehg@classlawgroup.com
                            amm@classlawgroup.com

                            John Yanchunis, Esquire
                            Marcia Valladares, Esquire
                            Patrick A. Barthle II, Esquire
                            Rachel L. Soffin, Esquire
                            Morgan & Morgan
                            Complex Litigation Group
                            201 North Franklin Street, 7th Floor
                            Tampa, Florida 33602
                            Telephone: (813) 223-5505
                            Facsimile: (813) 223-5402
                            jyanchunis@forthepeople.com
                            mvalladares@forthepeople.com
                            pbarthle@forthepeople.com
                            rsoffin@forthepeople.com

                            Attorneys for Plaintiffs




                               4
